DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis
While the originally filed specification does not literally state the term “to a patient in need thereof”, the originally filed specification discloses administering an anticancer drug and it is implicit that it is to a patient.  
As argued by applicant in the parent applications, MPEG can be purchased in several different grades of molecular weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 9-10 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 10,336,867. 
As to claim 2, patented claim 1 comprises the same linear polyphosphazene drug conjugate compound.  The difference in the claims being that the instant claims are directed towards a method of delivering an anticancer drug to a patient in need via administering the drug.  However, patented claim 1 is an anticancer drug and therefore, it would have been obvious to administer the drug to a patient because that is its intended use.  
As to claim 3, see copending claim 2.  
As to claim 4, see copending claim 3.  
As to claim 5, see copending claim 4.  
As to claim 6, see copending claim 5.  
As to claims 9-10 and 13-14, patented claim 5 comprises the chemical structure 3 (patented chemical formula 3).  OMPEG, R and D read on the instant claims.  As to unit L, patented claim 9 states that the linker is aconitic acid.  As to the limitation cis, the patented claims are silent.  Thus, aconitic acid can be cis, trans or racemic (mixture of trans and cis).  Two (cis and racemic) of the three options read on the instant claim linker.  Note the small size of the subgenus and the number of matching species renders the claim unpatentable.  Also note that this situation is discussed in detail in MPEP 2144.08 II. A. 4(a).  In light of this, one would have been motivated to select any of the claimed species, including the claimed cis-aconitic acid and thereby arrive at the claimed invention.




Claims 2, 4, 5 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,590,243. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 2, 4, 5 and 13-14, patented claim 1 comprises the same linear polyphosphazene drug conjugate compound.  The difference in the claims being that the instant claims are directed towards a method of delivering an anticancer drug to a patient in need via administering the drug.  However, patented claim 1 is an anticancer drug and therefore, it would have been obvious to administer the drug to a patient because that is its intended use.  

Claims 2, 5-6 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 10,584,214. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 2, 5-6 and 9-10, patented claim 1 comprises the same linear polyphosphazene drug conjugate compound.  The difference in the claims being that the instant claims are directed towards a method of delivering an anticancer drug to a patient in need via administering the drug.  However, patented claim 1 is an anticancer drug and therefore, it would have been obvious to administer the drug to a patient because that is its intended use.  




Claims 7-8, 11-12 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 10,336,867 in view of US 2013/0324490 (herein Teasdale).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The discussion with respect to U.S. Patent No. 10,336,867 set-forth above is incorporated herein by reference.  
As to claim 7, 11 and 15, the patented claims are silent on administering intravenously.  
Teasdale teaches similar polyphosphazene drug conjugates.  See abstract and examples.  Teasdale teaches that the polyphosphazenes can be administered intravenously.  See paragraph 112. 
It would have been obvious at the time of the invention to administer to the drug intravenously as taught by Teasdale because similar polyphosphazene drug conjugates are administered intravenously and one would want to administer via typical methods known in the art.
As to claims 8, 12 and 16, the patented claims are silent on the type of cancer. 
Teasdale teaches that the drugs are useful for a wide range of cancers, including breast cancer.  See paragraph 3.
It would have been obvious at the time of the invention to have utilized the polyphosphazene drug conjugates to treat a wide range of cancers such as breast cancer as taught by Teasdale because it is a typical cancer utilized to treat similar polyphosphazene drug conjugates.


Claims 7-8 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,590,243 in view of US 2013/0324490 (herein Teasdale).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The discussion with respect to U.S. Patent No. 10,590,243 set-forth above is incorporated herein by reference.  
As to claim 7 and 15, the patented claims are silent on administering intravenously.  
Teasdale teaches similar polyphosphazene drug conjugates.  See abstract and examples.  Teasdale teaches that the polyphosphazenes can be administered intravenously.  See paragraph 112. 
It would have been obvious at the time of the invention to administer to the drug intravenously as taught by Teasdale because similar polyphosphazene drug conjugates are administered intravenously and one would want to administer via typical methods known in the art.
As to claims 8 and 16, the patented claims are silent on the type of cancer. 
Teasdale teaches that the drugs are useful for a wide range of cancers, including breast cancer.  See paragraph 3.
It would have been obvious at the time of the invention to have utilized the polyphosphazene drug conjugates to treat a wide range of cancers such as breast cancer as taught by Teasdale because it is a typical cancer utilized to treat similar polyphosphazene drug conjugates.


Claims 7-8 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 10,584,214 in view of US 2013/0324490 (herein Teasdale).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The discussion with respect to U.S. Patent No. 10,584,214set-forth above is incorporated herein by reference.  
As to claim 7 and 11, the patented claims are silent on administering intravenously.  
Teasdale teaches similar polyphosphazene drug conjugates.  See abstract and examples.  Teasdale teaches that the polyphosphazenes can be administered intravenously.  See paragraph 112. 
It would have been obvious at the time of the invention to administer to the drug intravenously as taught by Teasdale because similar polyphosphazene drug conjugates are administered intravenously and one would want to administer via typical methods known in the art.
As to claims 8 and 12, the patented claims are silent on the type of cancer. 
Teasdale teaches that the drugs are useful for a wide range of cancers, including breast cancer.  See paragraph 3.
It would have been obvious at the time of the invention to have utilized the polyphosphazene drug conjugates to treat a wide range of cancers such as breast cancer as taught by Teasdale because it is a typical cancer utilized to treat similar polyphosphazene drug conjugates.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764